*386
ORDER

PER CURIAM.
AND NOW, this 1st day of December, 1999, the Petition for Allowance of Appeal is hereby GRANTED to address:
Whether the lower courts erred in awarding summary judgment precluding a lawyer the right to claim a fee under a contingency fee agreement that included the language “no recovery no fee,” where the fee agreement also specifically provided for recovery of a fee under the doctrine of quantum meruit.
Justice NIGRO did not participate in the consideration or decision of this matter.